Citation Nr: 1618722	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  He served in the Republic of Vietnam from November 1968 to October 1969.  See DD Form 214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in May 2015.  A transcript of that hearing is of record. 


FINDING OF FACT

The Veteran has a current diagnosis of ischemic heart disease that is presumed to be related to exposure to herbicide agents during service in Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  On August 31, 2010, VA regulations were amended to add, among others, ischemic heart disease to the list of diseases that warrant presumptive service connection based on herbicide exposure.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

The Veteran is claiming service connection for ischemic heart disease as a result of herbicide exposure.  See June 2013 claim.  His DD Form 214 shows that he served in Vietnam from November 1968 to October 1969.  Based on the above laws and regulations, he is presumed to have been exposed to herbicide exposure.    

A November 2015 VA discharge summary (in Virtual VA) shows a diagnosis of coronary artery disease, status post coronary artery bypass grafting.  

Resolving all doubt in favor of the Veteran, the weight of the evidence establishes that the Veteran has a diagnosis of ischemic heart disease, and that he had presumed herbicide exposure in service.  Service connection is warranted for the claimed disability on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).

ORDER

Service connection for ischemic heart disease is granted.


____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


